Order entered January 3, 2020




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-01453-CV

                  IN RE REGINALD DARNELL MCDONALD, Relator

                Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F18-72047-S

                                         ORDER
                         Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DENY relator’s November 25, 2019

petition for writ of mandamus.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE